The Attorney        General of Texas
 JIM     MATTOX                                   hgust    20, 1986
 AttorneyGeneral


 Supreme Court Building         Honorable Bob Bush                    Opinion No. m-535
 P. 0. Box 12548
 Austin. TX. 78711. 2548
                                Chairman
 51214752501                    Committee on Judiciary                Re: Whether the legislature may
 Telex 910/874-1367             Texas House of Repreisentatives       authorize a particular municipality
 Telecopier  51214750286        P. 0. Box 2910                        to impose additional court costs on
                                Austin, Texas   78769                 convictions
 714 Jackson, Suite 700
 Dallas. TX. 75202.4508         Dear Representative :Bush:
 2141742-8944
                                     As chairman o:f the     House    of   Representatives' Committee on
                                Judiciary you ask:
 4824 Alberta Ave.. Suite 160
 El Paso, TX. 79905.2793
 915/5353464                                May thpe legislature, without violating the
                                         state 01:   federal constitution, authorize a
                                         particular city to impose an additional court cost
pl       Texas. Suite 700                on a conviction in municipal court?
       tston, TX. 77002.3111
     .&?235666
                                We assume that you refer to legislation which would apply to one
                                particular municipality. You do not indicate which provisions of the
 606 Broadway, Suite 312        state or federal constitution concern you.
 Lubbock, TX. 79401.3479
 8061747-5238
                                     Your question implicates one provision of the Texas Constiiution
                                in particular. Art:lcle III, section 56, of the Texas Constitution
 4309 N. Tenth, Suite B         states that "[tlhe Legislature shall not , except as otherwise provided
 McAllen, TX. 78501-1685        in this Constitution. pas* any local or special law" on certain
 512,682.4547
                                enumerated subjects. These subjects include "[rlegulating the affairs
                                of . . . cities. . . .II Accordingly, we must determine whether the
 200 Main Plaza. Suite 400      proposed act is a "local or special law" and whether it falls within a
 San Antonio, TX. 78205-2797    constitutional exception from section 56.
 512/2254191

                                     The proposed legislation relates not just to the affairs of a
 An Equal Opportunity/
                                particular city bllt to the city's municipal courts.        The Texas
 Affirmative Action Employer    Constitution contains an exception to section 56 for the creation of
                                certain courts and for the prescription of their jurisdiction and
                                organization. See Tex. Const. art. V. 951, 7, 22; Tom Green County v.
                                Proffitt, 195 Sx2d   845 (Tex. Civ. App. - Austin 1946, no writ). The
                                court in Tom Green C:ountyupheld an act which dealt with salaries for
                                official court repxters but which exempted the courts in counties
                                falling within a cf:rtainpopulation bracket. The court held that the
                                act was not controlled by article III, section 56, because the act




                                                          p. 2464
Honorable Bob Bush - Page 2   (JM-535)




fell within article V, section 1, as a law affecting the organization
of the courts. 195 S.W.2d 3’C 847.

     Nevertheless, we believe that the instant case extends beyond the
creation, jurisdiction, ar.d organization of the courts. You ask
whether the legislature may grant a certain power to a particular city
-- the power to impose additional court costs on municipal court
convictions. The court in In re Johnson, 554 S.W.Zd 775 (Tex. Civ.
APP. - Corpus Christ1 197;').per curiam, case 1 writ ref'd n.r.e.;
case 2 writ dism'd per cu::Fam, 569 S.W.2d 882 (Tex. 1978). applied
article III, section 56, to a statute which authorized court reporters
to set their own fees, subject to the approval of the court. Although
this statute applied to an aspect of the functioning of the courts,
the court struck down the provision under article III, section 56:

             Since the artlYLe is subject to unequal applica-
          tion to litigants due to the fact that the fee
          charged is sub:/ect to each individual court
          reporter's fee scale and the individual detemina-
          tion by each trial judge of what is a reasonable
          amount, the article is in violation of Art. III,
          956 of the Texas Constitution.
554 S.W.2d at 785. Accordjngly, we do not believe that the constitu-
tional judiciary exceptions would save the proposed legislation.

     Moreover, the proposed legislation would apply to only one city.
Article III, section 56, does not prohibit all classifications which
treat cities differently. For example, Texas courts have upheld a
number of population bracket laws. See, e.g., Jones v. Alexander, 59
S.W.2d 1080 (Tex. Comm'n App. 1933). The vital test is whether the
classification is    reasonably related     to  the differences in
circumstances that necessimrte the classification. Applying article
III, section 56, the court in Morris V. City of San Antonio, 572
S.W.2d 831, 833-34 (Tex. Civ. App. - Austin 1978, no writ) stated:

             Not only must a classification be broad enough
          to include a substantial class based on character-
          istics 1egitimatel:ydistinguishing that class from
          others, but the legislation must be intended to
          apply uniformly to all municipalities that may in
          the future come within the classification desig-
          nated. Miller v, El Paso County, 136 Tex. 370,
          150 S.W.2d 1000 71941).    In a case decided ten
          years earlier than Miller the Supreme Court held a
          statute invalid as a local or special law and
          said, '. . . the act is so constructed that it is
          absolutely imposc,iblefor any other city in the
          state to ever be included within the terms or




                                 p. 2465
,


    Honorable Bob Bush - Page 3     (JM-535)




              under the provisjons of the act.' City of Fort
              Worth v. Bobbitt, 1121Tex. 14, 36 S.W.Zd 470, 471
              (1931).

    Your question involves a law which would, by its terms, apply to only
    one city.

         Consequently, we conclude that article III, section 56, prohibits
    the Texas Legislature from enacting legislation which grants a
    particular city the authorj.t,yto impose additional "court costs" on
    convictions in municipal courts. We make no comment on whether such a
    cost is correctly character:.zedas a court cost rather than as a fine.
    We note that this type of legislation may also implicate equal
    protection issues under the 'FourteenthAmendment to the United States
    Constitution. Further, the 'TexasCode of Criminal Procedure contains
    various provisions which go%!rn generally the fixing and collection of
    costs and fines in justice and corporation courts. -    See Tex. Code
    Grim. Proc. arts. 45.01 - 4!i..54.

                                  SUMMARY

                 Article III, section 56, of the Texas Constitu-
              tion prohibits tht?Texas Legislature from enacting
              legislation grar.ting .a particular city the
              authority to impose additional ltcourt costs" on
              convictions in mu:~icipalcourts.


                                         JG&

                                            Attorney General of Texas

    JACK HIGHTOWER
    First Assistant Attorney General

    MARY KELLER
    Executive Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Jennifer Riggs
    Assistant Attorney General




                                       p. 2466